DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/830824, filed on August 20, 2015.

Information Disclosure Statement

The information disclosure statement filed 10/12/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the Japanese references and Notifications of Reasons for Refusal have not been provided for consideration.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

The information disclosure statement filed 09/15/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the English language translation of the non-patent literature is not provided.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-32, 34, 37, 38, 40, 41, 44, 45, 47, 50, 51, and 53-56 are rejected under 35 U.S.C. 103 as being unpatentable over Takahiro Yanagawa (US 20110264674 A1) in view of Edward Michael Gies (US 20070192377 A1).

Regarding claim 29, Yanagawa discloses an information processing apparatus (¶ [31]) comprising: 
a controller including a processor and a memory having stored thereon instructions (¶ [32]), the controller configured to: 
prevent generation of a file name based on one or more items that have been selected and do not include a predetermined item (¶ [51] no unique file name cannot be automatically assigned to the file to be newly created, and thus, the operational sequence is brought to an end without creating the new file. At that time, it is preferable that the display device 8 display a message "new file not creatable".).
Yanagawa fails to explicitly disclose receiving, from a user, a selection of one or more items via a setting screen related to a generation of a file name.
Gies, in the same field of endeavor of automatically naming created files based on a file naming convention (Abstract), teaches receiving, from a user, a selection of one or more items via a setting screen related to a generation of a file name (¶ [35-36]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the information processing apparatus as disclosed by Yanagawa comprising preventing generation of a file name based on one or more items that have been selected and do not include a predetermined item to utilize the teachings of Gies which teaches receiving, from a user, a selection of one or more items via a setting screen related to a generation of a file name to provide a user with flexibility in terms of how files are named and save time by not having to manually apply the user’s preferred file naming convention each time a file is downloaded. 

Regarding claim 30, Yanagawa discloses the information processing apparatus according to claim 29 (see rejection of claim 29), wherein the controller is further configured to: 
in a case that one or more items including the predetermined item are selected (¶ [51] If there is any unused number, this unused number is use as the three-digit numeral string of the file name to be automatically assigned to the file to be newly created) via the setting screen (see rejection of claim 1) and a predetermined button is selected (see rejection of claim 29 “save button”), make setting to generate the file name based on the selected one or more items including the predetermined item (¶ [51]).

Regarding claim 31, Yanagawa discloses the information processing apparatus according to claim 29 (see rejection of claim 29), wherein the predetermined item is an item for generating a different file name every time the file name is generated based on the predetermined item (¶ [51] unused number).

Regarding claim 32, Yanagawa discloses the information processing apparatus according to claim 29 (see rejection of claim 29), wherein the file name generated based on the predetermined item is different from a file name that the information processing apparatus previously generated using the predetermined item (¶ [62]).

Regarding claim 34, Yanagawa discloses the information processing apparatus according to claim 29 (see rejection of claim 29), wherein the controller is further configured to: 
generate, based on the one or more items selected and set via the setting screen, the file name using one or more values that correspond to the set respective one or more items (see rejection of claim 30) and are decided when data for which the file name is generated is received (¶ [46] “…each time a file is newly created, a file name having a serial number corresponding to the file creation order is assigned to the new file”).

Regarding claim 37, Yanagawa discloses the information processing apparatus according to claim 29 (see rejection of claim 29), wherein the controller is further configured to: 
store a file having the generated file name in an external server (¶ [38]).

Regarding claim 38, Yanagawa discloses the information processing apparatus according to claim 29 (see rejection of claim 29), wherein the controller is further configured to: 
store a file having the generated file name in a designated area of the information processing apparatus (¶ [45]).

Regarding claim 40, Yanagawa discloses an information processing apparatus (see rejection of claim 29) comprising: 
a controller including a processor and a memory having stored thereon instructions (see rejection of claim 29), the controller configured to: 
receive, from a user, a selection of one or more items among a plurality of items displayed on a setting screen related to generation of a file name (see rejection of claim 29); 
perform display processing for a predetermined item to be selected among the plurality of items displayed on the setting screen (see rejection of claim 30); and 
make setting to generate the file name based on one or more items that have been selected via the setting screen and include the predetermined item (see rejection of claim 30).

Regarding claim 41, Yanagawa discloses the information processing apparatus according to claim 40 (see rejection of claim 40), wherein the controller is configured to: 
in the setting to generate the file name, make setting to generate the file name based on a selection of the one or more items including the predetermined item and a selection of a predetermined button on the setting screen (see rejection of claim 30).

Regarding claim 44, Yanagawa discloses the information processing apparatus according to claim 40, wherein the predetermined item is an item for generating a different file name every time the file name is generated based on the predetermined item (see rejection of claim 31).

Regarding claim 45, Yanagawa discloses the information processing apparatus according to claim 40, wherein the file name generated based on the predetermined item is different from a file name that the information processing apparatus previously generated using the predetermined item (see rejection of claim 32).

Regarding claim 47, Yanagawa discloses the information processing apparatus according to claim 40, wherein the controller is further configured to: 
generate, based on the one or more items selected and set via the setting screen, the file name using one or more values that correspond to the set respective one or more items and are decided when data for which the file name is generated is received (see rejection of claim 34).

Regarding claim 50, Yanagawa discloses the information processing apparatus according to claim 40, wherein the controller is further configured to: 
store a file having the generated file name in an external server (see rejection of claim 37).

Regarding claim 51, Yanagawa discloses the information processing apparatus according to claim 40, wherein the controller is further configured to: 
store a file having the generated file name in a designated area of the information processing apparatus (see rejection of claim 38).

Regarding claim 53, Yanagawa discloses a method of controlling an information processing apparatus comprising: 
receiving, from a user, a selection of one or more items via a setting screen related to generation of a file name (see rejection of claim 29); and 
preventing generation of the file name based on the one or more items that have been selected via the setting screen and do not include a predetermined item (see rejection of claim 29).

Regarding claim 54, Yanagawa discloses a method of controlling an information processing apparatus comprising: 
receiving, from a user, a selection of one or more items among a plurality of items displayed on a setting screen related to generation of a file name (see rejection of claim 40); 
performing display processing for a predetermined item to be selected among the plurality of items displayed on the setting screen (see rejection of claim 40); and 
making setting to generate the file name based on one or more items that have been selected via the setting screen and include the predetermined item (see rejection of claim 40).

Regarding claim 55, Yanagawa discloses a non-transitory computer-readable storage medium storing a program for causing a processor to execute a method of controlling an information processing apparatus (¶ [20]), the method comprising: 
receiving, from a user, a selection of one or more items via a setting screen related to generation of a file name (see rejection of claim 29); and 
preventing generation of the file name based on the one or more items that have been selected via the setting screen and do not include a predetermined item  (see rejection of claim 29).

Regarding claim 56, Yanagawa discloses a non-transitory computer-readable storage medium storing a program for causing a processor to execute a method of controlling an information processing apparatus (¶ [20]), the method comprising: 
receiving, from a user, a selection of one or more items among a plurality of items displayed on a setting screen related to generation of a file name (see rejection of claim 40); 
performing display processing for a predetermined item to be selected among the plurality of items displayed on the setting screen (see rejection of claim 40); and 
making setting to generate the file name based on one or more items that have been selected via the setting screen and include the predetermined item (see rejection of claim 40)

Claims 33, 35, 36, 46, 48, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagawa in view of Gies as applied to claims 29, 34, 40 and 47 above, and further in view of Vasily Panferov et al (US 20140122479 A1).

Regarding claim 33, Yanagawa discloses the information processing apparatus according to claim 29 (see rejection of claim 29).
Yanagawa fails to explicitly disclose the file name is a name for received data and the predetermined item is an item related to a date and time at which the data is received.
Panferov et al, in the same field of endeavor of setting a file naming convention to produce unique file names (Abstract), teaches the file name is a name for received data and the predetermined item is an item related to a date and time at which the data is received (¶ [41]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the information processing apparatus as disclosed by Yanagawa comprising preventing generation of a file name based on one or more items that have been selected and do not include a predetermined item to utilize the teachings of Panferov et al which teaches the file name is a name for received data and the predetermined item is an item related to a date and time at which the data is received to allow for more useful names of files with a minimal amount of effort required by a user.

Regarding claim 35, Yanagawa discloses the information processing apparatus according to claim 34 (see rejection of claim 34), wherein the predetermined item is an item related to a date and time at which the data is received, the date and time at which the data is received is used to generate the file name as a value corresponding to the predetermined item (see rejection of claim 33).

Regarding claim 36, Yanagawa discloses the information processing apparatus according to claim 33 (see rejection of claim 33).
Yanagawa fails to explicitly disclose the data is received via facsimile.
Panferov et al teaches the data is received via facsimile (¶ [65]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the information processing apparatus as disclosed by Yanagawa comprising preventing generation of a file name based on one or more items that have been selected and do not include a predetermined item to utilize the teachings of Panferov et al which teaches the data is received via facsimile to eliminate meaningless naming of batch files received, thereby making the reception and storage of the files more efficient.  

Regarding claim 46, Yanagawa discloses the information processing apparatus according to claim 40, wherein the file name is a name for received data and the predetermined item is an item related to a date and time at which the data is received (see rejection of claim 33).

Regarding claim 48, Yanagawa discloses the information processing apparatus according to claim 47, wherein the predetermined item is an item related to a date and time at which the data is received, the date and time at which the data is received is used to generate the file name as a value corresponding to the predetermined item (see rejection of claim 35).

Regarding claim 49, Yanagawa discloses the information processing apparatus according to claim 46, wherein the data is received via facsimile (see rejection of claim 36).

Claims 39 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagawa in view of Gies as applied to claims 29 and 40 above, and further in view of Masashi Eguchi et al (US 20030117666 A1).

Regarding claim 39, Yanagawa discloses the information processing apparatus according to claim 29 (see rejection of claim 29).
Yanagawa fails to explicitly disclose wherein the information processing apparatus is a printing apparatus being capable of receiving via facsimile.
Eguchi et al, in the same field of endeavor of assigning a meaningful file name for received data (¶ [52]), teaches the information processing apparatus is a printing apparatus being capable of receiving via facsimile (¶ [26] and ¶ [52]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the information processing apparatus as disclosed by Yanagawa comprising preventing generation of a file name based on one or more items that have been selected and do not include a predetermined item to utilize the teachings of Eguchi et al which teaches the information processing apparatus is a printing apparatus being capable of receiving via facsimile to eliminate meaningless naming of batch files received, thereby making the reception and storage of the files more efficient.

Regarding claim 52, Yanagawa discloses the information processing apparatus according to claim 40, wherein the information processing apparatus is a printing apparatus being capable of receiving via facsimile (see rejection of claim 39).

Claims 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagawa in view of Gies as applied to claims 40 and 41 above, and further in view of Naoki Matsuki (US 20060174054 A1)

Regarding claim 42, Yanagawa discloses the information processing apparatus according to claim 41 (see rejection of claim 41).
Yanagawa fails to explicitly disclose wherein the controller is configured to in the performing display processing, in a case that the predetermined item is not selected, perform the display processing for a user not to select the predetermined button. 
Matsuki, in the same field of endeavor of creating a new filename based on setting rules using a setting menu (Abstract), teaches in the performing display processing, in a case that the predetermined item is not selected, perform the display processing for a user not to select the predetermined button (¶ [77]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the information processing apparatus as disclosed by Yanagawa comprising preventing generation of a file name based on one or more items that have been selected and do not include a predetermined item to utilize the teachings of Matsuki which teaches in the performing display processing, in a case that the predetermined item is not selected, perform the display processing for a user not to select the predetermined button  to alert the user of a situation that may cause an error upon execution based on current settings before execution and in real time, thereby allowing the user to appropriately change the settings.

Regarding claim 43, Yanagawa discloses the information processing apparatus according to claim 40 (see rejection of claim 40).
Yanagawa fails to explicitly disclose wherein the controller is configured to in the performing display processing, display, on the setting screen, a message for prompting a user to select the predetermined item. 
	Matsuki teaches the controller is configured to in the performing display processing, display, on the setting screen, a message for prompting a user to select the predetermined item (¶ [78] the display indicates the reason for not allowing the naming of the file, thereby indicating the predetermined item to select to generate an appropriate file name).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the information processing apparatus as disclosed by Yanagawa comprising preventing generation of a file name based on one or more items that have been selected and do not include a predetermined item to utilize the teachings of Matsuki which teaches in the performing display processing, display, on the setting screen, a message for prompting a user to select the predetermined item to allow the user the ability to appropriately change the naming of the file to coincide with the setting rules.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
September 25, 2022